Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Canetic Resources Trust announces solid third quarter operating and financial results CALGARY, Nov. 8 /CNW/ - (CNE.UN - TSX; CNE - NYSE) - Canetic Resources Trust ("Canetic" or the "Trust") is pleased to announce its operating and financial results for the three and nine months ended September 30, 2007. "We have achieved solid financial and operating results for the fourth consecutive quarter despite the challenges posed by the current natural gas pricing environment, continued cost escalation, facility turnarounds and the rapid appreciation of the Canadian to U.S. dollar exchange rate. We credit our strong performance this quarter to our ability to successfully operate and sustain production within our significant asset base," said J. Paul Charron, President and Chief Executive Officer of Canetic. "We are also very excited by our recently announced strategic combination with Penn West Energy Trust ("Penn West") as we believe this combination will strategically position our Trust and our unitholders for the future. The combination creates Canada's flagship energy trust and the premier independent light oil producer in Western Canada with initial production in excess of 200,000 barrels of oil equivalent ("boe") per day in 2008 and conventional proven plus probable reserves in excess of 800 million boe. The combined trust will have the size, financial strength and flexibility to be the dominant oil and natural gas trust in North America. Moving forward, we will continue to seek further growth opportunities, within the Western Canadian Sedimentary Basin and outside Canada, to enhance our portfolio for long-term sustainability." << Highlights - Production volumes averaged 74,572 boe per day for the third quarter 2007, compared to 74,475 boe per day for the third quarter 2006, and reflect the impact of planned and unplanned turnarounds and outages as well as normal production declines. On a year-to-date basis, production volumes have averaged 77,435 boe per day in 2007 compared to 72,431 boe per day in 2006. These volumes reflect the impact of production related to the 2006 Samson acquisition offset by minor property dispositions of approximately 1,000 boe per day in the second quarter 2007, outages, and natural production declines. - During the third quarter 2007, Canetic generated cash flow from operating activities of $182.5 million, an increase of 32 percent compared with the same period of 2006. For the nine months ended September 30, 2007, cash flow from operating activities increased 18 percent to $574.0 million from $485.8 million during the comparable period of 2006. - Third quarter 2007 capital expenditures for development activities totalled $88.0 million as compared to $104.4 million for the same period in 2006. A total of 64 gross (27.4 net) wells were drilled during the quarter with a success rate of 100 percent. On a year-to-date basis we have drilled a total of 188 gross (96.6 net) wells, incurring approximately $325.3 million on exploitation and development activities. - On October 18, 2007, Canetic announced its agreement to acquire Titan Exploration Ltd. ("Titan") creating a dominant position in the emerging Lower Shaunavon play in Southwest Saskatchewan. Canetic will acquire production of approximately 1,800 boe per day, weighted 63 percent to oil, and a Canetic estimated 7.3 million boe of proved plus probable reserves with a Reserve Life Index ("RLI") of approximately 11 years. Canetic will also acquire approximately 73,000 net acres of undeveloped land including over 49,000 gross (23,700 net) acres in the Leitchville area overlaying the Lower Shaunavon trend. - On October 31, 2007, Canetic and Penn West announced that they had entered into a combination agreement (the "Combination Agreement") that would provide for the strategic combination of Penn West and Canetic. The combined trust will be the largest conventional oil and natural gas trust in North America with an enterprise value of approximately $15 billion and initial production in excess of 200,000 boe per day. The combined asset portfolio will include interests in a significant number of Western Canada's highest quality conventional oil and natural gas pools and will also include a number of non-conventional growth opportunities including oil sands, coalbed methane, shale gas and enhanced oil recovery. At closing, this merger of assets and people will operate under the Penn West name and will be led by a management team and board of directors drawn from each of Canetic and Penn West. Under the terms of the Combination Agreement, Canetic unitholders will receive 0.515 of a Penn West unit for each Canetic unit on a tax-deferred basis for Canadian and U.S. tax purposes. Immediately prior to the closing of the combination, a one-time special distribution of $0.09 per unit will be paid to Canetic unitholders. The special distribution is intended to keep Canetic unitholders whole, in cash distributions, for a period of six months. Based on the closing price of Penn West units on the Toronto Stock Exchange ("TSX") on October 30, 2007 Canetic unitholders will receive a premium of 7.1 percent to the closing price of Canetic units on the TSX on October 30, 2007. On completion of the combination, Penn West unitholders will own approximately 67 percent and Canetic unitholders will own approximately 33 percent of the combined trust. Penn West units will continue to be listed on both the TSX and the New York Stock Exchange ("NYSE"). The combination is subject to stock exchange, court and regulatory approval, and the approval of at least 66 2/3 percent of the votes cast by Canetic unitholders at a unitholder meeting to be held to approve the combination in mid January 2008 with closing to occur immediately thereafter. An Information Circular is expected to be mailed to unitholders of Canetic in early December 2007. A conference call will be held to discuss Canetic's third quarter operating and financial results on November 9, 2007, at 11:00am mountain time (1:00pm eastern time). The call number for participants is (416)644-3434 or toll-free (800)814-4861. A replay of the conference call will be made available approximately one hour following the call and remain accessible until 11:59pm on November 16, 2007. The replay number is (416)640-1917 or toll-free (877)289-8525 and the passcode is 21252717 followed by the pound key. FINANCIAL AND OPERATING SUMMARY As At And For The As At And For The Three Months Ended Nine Months Ended September 30 September 30 ($millions except % % per unit amounts) 2007 2006 change 2007 2006 change FINANCIAL Petroleum and natural gas sales 346.1 368.5 -6% 1,084.7 1,060.1 2% Funds flow(1) from operations 181.6 200.3 -9% 564.0 580.1 -3% Per unit - basic 0.80 0.95 -17% 2.48 2.91 -15% Per unit - diluted 0.79 0.93 -15% 2.48 2.85 -13% Net earnings (loss) 15.7 102.7 -85% (293.0) 244.7 -220% Per unit - basic 0.07 0.49 -86% (1.29) 1.23 -205% Per unit - diluted 0.07 0.48 -86% (1.29) 1.21 -206% Cash distributions 130.0 144.9 -10% 397.5 417.0 -5% Distributions declared per unit 0.57 0.69 -17% 1.71 2.07 -17% Capital expenditures Net development expenditures 88.0 104.4 -16% 325.3 257.2 26% Net capital expenditures 101.5 1,078.4 -91% 303.7 3,773.0 -92% Total assets 5,578.4 5,853.2 -5% 5,578.4 5,853.2 -5% Long-term debt 1,374.0 1,223.0 12% 1,374.0 1,223.0 12% Net debt(1) 1,404.2 1,254.4 12% 1,404.2 1,254.4 12% Unitholders' equity 2,887.7 3,662.5 -21% 2,887.7 3,662.5 -21% Weighted average trust units outstanding (000s) 228,328 210,226 9% 227,389 199,640 14% Trust units outstanding at period end (000s) 230,108 224,530 2% 230,108 224,530 2% OPERATING Production Natural gas (mmcf/d) 205.7 181.4 13% 212.2 174.5 22% Crude oil (bbl/d) 34,578 38,314 -10% 35,636 37,765 -6% Natural gas liquids (bbl/d) 5,711 5,925 -4% 6,426 5,577 15% Crude oil and NGLs (bbl/d) 40,289 44,239 -9% 42,062 43,342 -3% Barrels of oil equivalent (boe/d) (at) 6 mcf:1 bbl 74,572 74,475 0% 77,435 72,431 7% Average prices Natural gas ($/mcf) 5.33 6.21 -14% 6.91 7.04 -2% Natural gas ($/mcf) (including financial instruments) 6.64 7.23 -8% 7.51 7.72 -3% Crude oil ($/bbl) 68.38 67.27 2% 61.79 63.03 -2% Crude oil ($/bbl) (including financial instruments) 64.42 62.67 3% 59.88 58.63 2% Natural gas liquids ($/bbl) 50.60 50.60 0% 46.65 48.81 -4% Total ($/boe) 50.45 53.78 -6% 51.31 53.61 -4% Total ($/boe) (including financial instruments) 52.22 53.91 -3% 52.09 52.96 -2% Drilling activity (gross) Natural gas 33 55 - 84 150 - Oil 31 34 - 92 101 - Other - 1 - 7 5 - Dry and abandoned - 2 - 5 7 - Total gross wells 64 92 - 188 263 - Total net wells 27.4 43.2 - 96.6 125.6 - Success rate (%) 100% 98% - 97% 97% - (1) Please see Non-GAAP measures in this news release. See also the Non- GAAP measures section of Canetic Management's Discussion and Analysis ("MD&A") available at www.sedar.ca or www.sec.gov Note: All references are to Canadian dollars unless otherwise indicated. Natural gas volumes recorded in thousand cubic feet ("mcf") or million cubic feet ("mmcf") are converted to barrels of oil equivalent ("boe") using the ratio of six (6) thousand cubic feet to one (1) barrel of oil ("bbl"). BOEs may be misleading, particularly if used in isolation. A BOE conversion ratio of six (6) mcf: one (1) bbl is based on an energy equivalent conversion method primarily applicable at the burner tip and does not represent a value equivalent at the wellhead. >> PRESIDENT'S MESSAGE We are pleased with the operational and production performance of our existing high quality asset base and continue to be encouraged by the strong results of our ongoing exploitation and development activities undertaken to date. The solid performance of our assets helped to partially mitigate the impact of both planned and unplanned third party facility turnarounds and outages experienced during the quarter. The combined impact of turnaround activity, facility outages, weather, and extended spring break-up related factors resulted in the loss of an estimated 1,100 boe per day of production over the quarter. Minor property dispositions in Northeast Alberta, effective April 30, 2007, accounted for an additional loss of approximately 1,100 boe per day of production during the quarter. In addition to our continued focus on operations we have renewed our efforts on the acquisition front. On October 18, 2007, Canetic announced its agreement with Titan pursuant to which Canetic will acquire production of approximately 1,800 boe per day, weighted 63 percent to oil, and a Canetic estimated 7.3 million boe of proved plus probable reserves with an RLI of approximately 11 years. More importantly, Canetic will also acquire over 49,000 gross (23,700 net) acres of land, in the Leitchville area of Southwest
